           Case 1:19-cv-11177-ADB Document 41-1 Filed 09/30/19 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS



VIATECH TECHNOLOGIES, INC.,                            Civil Action No. 1:19-cv-11177-ADB

                           Plaintiff,

v.                                                     Hon. Allison D. Burroughs

ADOBE INC.,

                           Defendant.



                              DECLARATION OF MATTHEW MOFFA

          Pursuant to 28 U.S.C. § 1746, and under penalty of perjury under the laws of the United

States of America, I declare that the following statements are true to the best of my knowledge,

information, and belief, formed after reasonable inquiry under the circumstances:

          1.        I am counsel at the law firm Perkins Coie LLP and attorney of record for Adobe

Inc.

          2.        Attached to this declaration as Exhibit A is a true and correct copy of the “PDF”

version        of    the   web     page   entitled   “Gary    Clapp    |   LinkedIn”    located    at

https://www.linkedin.com/in/gary-clapp-10307890/ as it appeared when accessed on September
26, 2019.


          Executed this 30th day of September, 2019, in New York, New York.


                                                                _/s/ Matthew J. Moffa___________
                                                                Matthew J. Moffa
